          Case 1:19-cv-04664-JPO Document 28 Filed 06/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TRUSTEES OF THE NEW YORK CITY
 DISTRICT COUNCIL OF
 CARPENTERS PENSION FUND,                                           19-CV-4664 (JPO)
 WELFARE FUND, ANNUITY FUND,
 AND APPRENTICESHIP,                                                     ORDER
 JOURNEYMAN RETRAINING,
 EDUCATIONAL AND INDUSTRY
 FUND, et al.,
                      Plaintiffs,

                     -v-

 ADVANCED CONSTRUCTION
 EQUIPMENT CORP., et al.,
                          Defendants.


J. PAUL OETKEN, District Judge:

        The Court has been informed that the parties have settled this case, and all that is

remaining is formal approval from Plaintiffs’ Board of Trustees. Accordingly, it is hereby

ORDERED that this action is DISMISSED without costs and without prejudice to restoring the

action to the Court’s calendar, provided the application to restore the action is made within thirty

days.

        All filing deadlines and conference dates are adjourned sine die.

        SO ORDERED.

Dated: June 17, 2020
       New York, New York
                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
